*205Memorandum Opinion
This is the second time this interstate child custody case has come before the court. See Mattleman v. Bandler, 123 N.H. 368, 461 A.2d 561 (1983). In our prior decision, we concluded that the Master (.Douglas R. Gray, Esq.) and the superior court erred in asserting jurisdiction, upon the request of the plaintiff, and in denying summary enforcement of a Maryland custody decree. Further, we vacated the trial court’s order granting temporary custody to the plaintiff and remanded the case to the superior court “for the limited purpose of determination and assessment of necessary travel and other expenses, including attorney’s fees, against the plaintiff, pursuant to RSA 458-A.T5, II (Supp. 1979).” Id. at 375, 461 A.2d at 565.
Upon remand, the same master failed to “determine and assess” attorney’s fees and expenses against the plaintiff, and the defendant appeals.
Disposition of the present appeal requires that we address only the issue of whether the language of our earlier opinion required the superior court to award reasonable attorney’s fees and expenses to the defendant. We believe that our earlier opinion clearly required that.
Counsel for the plaintiff having conceded at oral argument that the amount of attorney’s fees and expenses submitted to the superior court by the defendant is reasonable, it is ordered that the plaintiff shall reimburse the defendant for attorney’s fees in the amount of $8,777.00 and for $623.60 in expenses.

Reversed.